Title: To John Adams from Richard Rush, 31 December 1813
From: Rush, Richard
To: Adams, John



Dear Sir.
Dec: 31. 1813.

Since writing the enclosed, which I wrote at home, I have come to the Treasury building where mr Nourse has stepped into my office to ask if I have heard any thing of the report of the morning. It seems it is, that a flag of truce arrived at Annapolis yesterday after a short passage from England with dispatches from Lord Castlereagh to our government, which came on by express from Annapolis to the secretary of state last night. That dispatches have arrived I have no doubt from what Mr Nourse states. Their nature I have heard nothing of. Should they be important and I hear, I will, have great pleasure in informing you, knowing the interest you take in all that concerns your country. Our affairs look so unpropitious at this moment that any opening to peace on honorable terms ought, one would think, to be joyfully hailed I misunderstand your life and writings, sir, if you would wish it on any other terms, low as things seem with us.

R. R.